Citation Nr: 1600580	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of education benefits for one Fall 2009 course.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from May 1988 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA), Regional Office (RO), Committee on Waivers and Compromises (Committee) in Muskogee, Oklahoma, that denied a recovery of an overpayment in the calculated amount of $3,000.00 for three courses.  A notice of disagreement was received in July 2010, a Statement of the Case was issued in October 2010, and a substantive appeal was received in November 2010.

This matter was previously before the Board in June 2014 at which time the Board determined that there had been no bad faith in the Veteran's request for an advance payment, and remanded the issue for the agency of original jurisdiction to consider the question of waiver of the recovery of the overpayment of VA education benefits and to readjudicate the claim, specifically addressing and discussing each and every element of the principles of equity and good conscience, in accordance with 38 C.F.R. § 1.965(a).  The case is now returned to the Board. 

In addition to the paper Education claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board acknowledged that the evidence of record had shown that the Veteran had applied for VA educational benefits, and that there had been no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in requesting an advance payment.  However, the June 2010 decision by the Committee was based on a finding of bad faith on the part of the Veteran and did not consider the Veteran's request for wavier of recovery of overpayment of VA educational benefits for the Fall 2009 course (for which there was no evidence of enrollment) under the "Equity and Good Conscience" standard.  Thus, the appeal was remanded for adjudication by the Committee in the first instance.  

In a November 2014 report of contact, a VA official indicated that it would not be against equity and good conscience to require collection of the education overpayment.  There was no adjudication by the Committee in the paper Education claims file, Virtual VA, or VBMS.  A review of the VA Veterans Appeals Control and Locator System (VACOLS) reveals that no Supplemental Statement of the Case has been issued since the initial October 2010 Statement of the Case.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and the Board itself commits error in failing to ensure this compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board's failure to ensure that the requested development would constitute a violation of his due process rights.  Dyment v. West, 13 Vet. App 141 (1999).  As such, the issue must be remanded for compliance with the prior Remand instruction.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall consider the question of waiver of the recovery of the overpayment of VA education benefits for the third Fall 2009 course and readjudicate the claim, specifically addressing and discussing each and every element of the principles of equity and good conscience, in accordance with 38 C.F.R. § 1.965(a).  If the benefit sought on appeal remains denied, he and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


